UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6442


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES HENRY SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.  (1:06-cr-00133-JAB-1; 1:09-cv-00345-JAB-
PTS)


Submitted:   January 5, 2011                 Decided:   February 1, 2011


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Henry Smith, Appellant Pro Se. Paul Alexander Weinman,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles      Henry    Smith      seeks     to    appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.         The   order      is   not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El     v.    Cockrell,       537    U.S.    322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that    Smith    has      not   made   the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       The motions for appointment of counsel and to file

a   formal   brief      are   denied.        We    dispense     with    oral      argument

because the facts and legal contentions are adequately presented



                                             2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3